Citation Nr: 0839465	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  01-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).   


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.   

2.  The veteran was not involved in combat during service.

3.  The veteran has been diagnosed as having PTSD based on an 
account of unverified stressors.

4.  There is no credible supporting evidence that the veteran 
was exposed to such stressors, and the Board finds that the 
stressor accounts provided by the veteran have less probative 
value than the opposing evidence which shows that such events 
did not occur.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in December 
2001, June 2004 and September 2004 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  Appropriate stressor development was 
completed.  He has had a hearing at the RO and another before 
a Member of the Board.  That Board Member has since retired, 
however the veteran did not respond to a letter asking him if 
he desired another hearing.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The regulation regarding claims for PTSD, 38 C.F.R. § 3.304, 
has been revised since the claim was filed, but the 
revisions to not affect the outcome of this case.  The 
regulation currently provides as follows:
 
(f) Post-traumatic stress disorder. Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below: 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this part 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 

The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences during 
service.  He presented written statements and gave testimony 
during the hearings held in October 2001 and April 2003 
regarding his claimed stressors.  First, he stated that he 
witnessed an incident in which a tank ran over another 
soldier's head and killed him.  Second, he recounted seeing a 
youth who went into a mine field and lost his legs when a 
mine exploded.    

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.

The veteran's service records are completely negative for a 
diagnosis of a psychiatric disorder.  On a report of medical 
history given by the veteran in January 1970 for the purpose 
of separation from service, he denied having frequent trouble 
sleeping, depression, excessive worry, or nervous trouble of 
any sort.  The report of a medical examination conducted at 
that time reflects that psychiatric evaluation was normal.  

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service.  The 
earliest medical records pertaining to psychiatric treatment 
are dated in 1998.  No medical opinion has been presented 
linking any disorder (other than PTSD) to service.  

Therefore, based on the foregoing evidence, the Board finds 
that a chronic psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after the 
veteran's separation from service (so as to permit 
application of chronic disorder presumptions afforded for 
psychoses), and there was no continuity of symptoms since 
service.

Regarding the claim for post-traumatic stress disorder, the 
Board notes that the veteran's recent medical treatment 
records reflect that the diagnosed disorders include PTSD.  
Another VA examination is not required here as the question 
is not whether the veteran has the diagnosis but whether 
there is competent and credible evidence to verify the 
veteran's claimed stressors.  

Significantly, however, the claimed incidents in service 
could not be verified.  The veteran's service medical records 
and service personnel records do not contain any 
corroboration of the claimed stressors.  His DD 214 reflects 
that his military occupational specialty was Infantry.  He 
did not have any awards of decorations pertaining to combat, 
nor does he claim to have had any such exposure.  His 
overseas service was all in Europe.

His only claimed stressors are the incidents noted above.  
His service personnel records contain no mention of the 
claimed incidents.  

The RO has made appropriate attempts to verify the claimed 
stressors, but the information obtained has indicated that 
the claimed events did not occur.  The RO contacted the 
United States Armed Services Center for Research of Unit 
Records, but they reported in June 2005 that they reviewed 
the veteran's unit records and were unable to document the 
tank incident as described by the veteran.  They also 
reported that they were unable to document the civilian 
incident as described by the veteran.  

The RO subsequently requested a search of morning reports.  
In August 2005, National Personnel Records Center reported 
that no remarks were found in the morning report which 
pertained to the claimed incident in which a tank rolled over 
a GI, or in which a civilian had his legs blown off.  The 
Board notes that such major incidents would surely be 
recounted in the records if they had in fact occurred.  This 
evidence weighs against the veteran's statements that the 
events happened and make the claimed stressors incredible.  

In summary, the evidence shows that an acquired psychiatric 
disorder was not present during service, a psychosis was not 
manifest within a year after service, and any current 
psychiatric disorder is not attributable to any event or 
injury during service.  The preponderance of the evidence 
shows that the veteran does not have a confirmed stressor in 
service which would support a diagnosis of post-traumatic 
stress disorder or would support an opinion that any other 
psychiatric disorder was caused or aggravated by service.  
The Board is of the opinion that the objective 
contemporaneous records, such as the morning reports which 
are negative for the claimed stressors, have greater 
probative value than the testimony presented many years later 
in support of a claim for monetary benefits.  Accordingly, 
the Board concludes that an acquired psychiatric disorder, to 
include post-traumatic stress disorder, was not incurred in 
or aggravated by service, and a psychosis may not be presumed 
to have been incurred in service.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder is denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


